Citation Nr: 0720588	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active service in July 1974 with 
more than 23 years of active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The record contains no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of an overpayment of VA benefits.

2.  The veteran was not legally married from February 21, 
1996 to June 2, 1997, but he did receive additional payments 
for a spouse during that time frame.

3.  There has been no demonstration by objective evidence 
that repayment of the overpayment of additional compensation 
benefits for a spouse (from March 1, 1996 through June 2, 
1997) would cause undue financial hardship, not result in 
unjust enrichment, or defeat the purpose for which the 
benefits were intended, nor that there was detrimental 
reliance upon the benefits by the veteran. 


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of 
additional VA compensation for a spouse (paid from March 1, 
1996 through June 2, 1997) have not been met as such would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of compensation 
benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) 
VCAA is not applicable to cases involving the waiver of 
recovery of VA benefits.  Barger v. Principi, 16 Vet. App. 
132 (2002).  In any event, the Board points out that the RO, 
in the September 2003 decision on waiver of indebtedness, and 
in an accompanying letter dated in September 2003, has 
explained to the veteran the bases for denial of the claim, 
and afforded him the opportunity to present information and 
evidence in support of the claim.  The veteran has not 
referenced any pertinent, obtainable evidence that remains 
outstanding.  The Board finds that these actions satisfy any 
duty to notify and assist the veteran.  

Criteria

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual Background

In correspondence from the RO dated in June 1994, the veteran 
was informed that his VA compensation benefits (based on a 
total rating due to individual unemployability) were being 
reinstated, effective May 1, 1994.  The June 1994 letter 
informed the veteran that his monthly rate included an 
additional allowance for his wife (previously identified by 
the veteran as D), and he was informed that he had to 
promptly report to VA any change in the number or status of 
his dependents.

In March 1995 the veteran submitted a VA Form 21-0538 (Status 
of Dependents Questionnaire) in which he indicated he was 
married to D, and that the date of marriage was in May 1977.

In March 2003 the veteran submitted a VA Form 21-0538 (Status 
of Dependents Questionnaire) in which he indicated he was 
married to L, and that the date of marriage was in June 1997.

In March 2003, the RO notified the veteran, in pertinent 
part, as follows:

We have received your VA Form 21-0538, 
"Status of Dependents Questionnaire", 
telling us you were married to [L].  We 
have been paying you for a spouse named 
[D].  We propose to REDUCE your benefits 
on April 1, 1995, which is the first of 
the month following the last date we can 
verify you were married to [D].

In July 2003, the RO reduced the veteran's compensation 
payments, effective April 1, 1995, due to the change in the 
veteran's marital status noted previously.  

In a statement received in July 2003, the veteran indicated 
that he did not agree with the overpayment and stated 
(without providing any specific details) that a marriage 
certificate and divorce decree had been previously submitted 
to VA.  A copy of a District Court for the State of Oklahoma, 
Journal Entry and Decree of Divorce for the veteran, with 
"D" as the defendant, dated February 21, 1996, is of 
record.  Such date was confirmed by the RO as the date of the 
veteran's divorce from "D".

In a letter issued in August 2003, the RO requested that the 
veteran complete a financial status report for consideration 
in deciding the veteran's request for waiver of recovery of 
the overpayment of compensation benefits, to include the 
principles of equity and good conscience.

In a September 2003 decision, the Committee denied the 
veteran's request for waiver of recovery of the overpayment 
of additional compensation benefits paid for "D" as a 
spouse from April 1, 1995.  The Committee found no fraud, 
misrepresentation, or bad faith on the veteran's part.  The 
September 2003 decision contained the following explanation:

You have been found to be at fault in the 
creation of the debt.  You divorced and 
did not report it.  You were being paid 
additional benefits for a wife.  By not 
reporting the divorce, you caused the 
Department of Veterans Affairs to pay you 
an enormous amount of benefits that you 
were not entitled to receive.  To not 
require you to make restitution of this 
debt would result in unfair gain to you 
at the expense of the government.

You were requested to submit a financial 
status report on August 13, 2003.  That 
report was not received, therefore, there 
is no evidence that the collection of 
this debt would cause you a lasting 
hardship.

Due to materials provided by the veteran, in a September 16, 
2003 letter the RO informed the veteran that he would be paid 
as a veteran with 1 dependent, his previous spouse, D, until 
March 1, 1996 (a change from the previous date of April 1, 
1995, established by the RO).

In his VA Form 9 received in March 2004, the veteran 
essentially requested that his overpayment in this case be 
limited to the time of his divorce from D until the time of 
his marriage to L.

A June 2004 VA administrative decision essentially found that 
a valid common-law marriage (and recognized by VA) was 
established between the veteran and L from June 3, 1997.



Analysis

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  The Board finds that the veteran's 
overpayment in this case was validly created.  More 
importantly, the veteran has not contested the validity of 
the debt, at least for the time of his divorce from D until 
the time of his marriage to L.  Having established the 
validity of the debt in question, the next question for 
consideration is whether there is any indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.

The Board agrees that the overpayment in this case did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  38 U.S.C.A. § 5302.  
Therefore, recovery of indebtedness can be waived if it is 
shown that it would be against the principles of equity and 
good conscience to require the veteran to repay the debt to 
the government.  38 C.F.R. §§ 1.963, 1.965.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship 
(whether collection would deprive the debtor of basic 
necessities), (4) defeat of the purpose for which the 
benefits were intended, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The Board finds that the veteran was solely at fault in the 
creation of the indebtedness.  As such, there is no 
requirement for balancing of faults between the debtor 
(veteran) and the VA.  VA informed the veteran of the 
requirement to promptly inform it of any change in the number 
or status of his dependents.  Further, to the extent the 
veteran was paid VA compensation to which he was not entitled 
under governing laws and regulations, he was unjustly 
enriched.

The Board must also consider whether undue hardship would 
result from recovery of the overpayment.  Undue hardship is 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  The 
Board finds there is no objective evidence of financial 
hardship.  The RO has afforded the veteran opportunities to 
complete a Financial Status Report.  To date, the veteran has 
not responded.  Based on the evidence currently of record, 
the Board cannot find that financial hardship would result 
from VA's collection of the overpayment in question.

The Board finds that collection of the overpayment of the 
debt in question would not defeat the purpose for which the 
benefits were intended as the additional benefits were solely 
for the aid and support of a spouse which the veteran did not 
have at the time of the overpayment.  There is also no 
evidence of record indicating that the veteran changed 
positions to his detriment in reliance upon his erroneous 
receipt of the payments for his spouse.  The veteran has not 
alleged such fact pattern.

Both the veteran and his representative have essentially 
specifically requested that the overpayment in this case be 
limited to that time period between the veteran's divorce 
from D and his marriage to L.  The Board agrees, and finds 
that recovery of the overpayment from the veteran for that 
time period would not be against equity and good conscience.  

In conclusion, the preponderance of the evidence is against 
waiver of recovery of an overpayment of additional 
compensation benefits paid for a spouse (for that time period 
between the veteran's divorce from D and his marriage to L).




ORDER

Waiver of recovery of an overpayment of additional VA 
benefits for a spouse (paid from March 1, 1996 through June 
2, 1997) is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


